



COURT OF APPEAL FOR ONTARIO

CITATION: McLaughlin v. Canadian Service Management Inc.,
    2018 ONCA 799

DATE: 20181002

DOCKET: C65256

Hourigan, Miller and Trotter JJ.A.

BETWEEN

James McLaughlin and 2538886 Ontario Inc.

Plaintiffs

(Appellants)

and

Canadian Service Management Inc.

Defendant

(Respondent)

J. Sebastian Winny, for the appellants

No one appearing for the respondent

Heard: October 2, 2018

On appeal from the judgment of Justice Braid of the
    Superior Court of Justice, dated April 5, 2018.

APPEAL BOOK ENDORSEMENT

[1]

The appellants raise two issues. First, they say the motion judge erred
    by failing to allow credit for rent payments after the respondent failed to
    close. Second, they say that the motion judge failed to adjust the price to
    account for wasted legal expenses.

[2]

On the first issue, we agree that the motion judge erred in finding
    there was no authority to make the requested adjustment. It was open to her to
    do so: see
Welsh v. Karan
, 2018 ONSC 804. However, the motion judge
    found that there was an inadequate record to calculate the adjustment. This was
    a reasonable conclusion. We would dismiss this ground of appeal.

[3]

With respect to the second issue, we agree with the appellants that the
    motion judge had authority to make this adjustment and the $10,000 figure was
    established on the record and reasonable.

[4]

The appeal is allowed in part. The motion judges order is amended to
    reflect a $10,000 abatement in the purchase price. The respondent shall pay
    costs of the appeal to the appellant in the all-inclusive sum of $4,385.00.

C.W. Hourigan J.A.


